DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This allowability notice addresses U.S. reissue application No. 16/446027 (“027 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is June 19, 2019 (“027 Actual Filing Date”).  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue application proceeding.  The 027 Reissue Application contained, among other things: reissue application declarations by the inventors and a preliminary amendment.
The 027 Reissue Application is a reissue application of U.S. Patent No. 8,743,969 (“969 Patent”) titled “IMAGE DECODING METHOD AND APPARATUS BASED ON A SIGNAL TYPE OF THE CONTROL PARAMETER OF THE CURRENT BLOCK.”   The 969 Patent was filed on Jun. 22, 2012 and assigned by the Office US patent application number 13/530,218 (“218 Application”) and issued on Jun. 3, 2014 with claims 1-2 (“Originally Patented Claims”).
On Feb. 12, 2021, the Office mailed a non-final office action (“Feb 2021 Non-Final Office Action”).  On May 12, 2021, Applicant filed a response (“May 2021 Response”) to the Feb 2021 Non-Final Office Action.

II. OTHER PROCEEDINGS
This section is the same as that in the Feb 2021 Non-Final Office Action.
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 969 patent itself and its prosecution history, the Examiner ex parte or inter partes), supplemental examinations, or certificates of correction.

III. MAY 2021 RESPONSE
The May 2021 Response contains, among other things, “REMARKS” (“May 2021 Remarks”), an IDS and “AMENDMENTS TO THE CLAIMS” (“May 2021 Claim Amendment”).  The May 2021 Claim Amendment canceled claims 3 and 5.  The IDS has been considered.

IV. STATUS OF CLAIMS
	In light of the above: 
Claims 4 and 6 are currently pending (“Pending Claims”).
Claims 4 and 6 are currently examined (“Examined Claims”).
Regarding the Examined Claims and as a result of this Office action:
Claims 4 and 6 are allowed.

V. PRIORITY CLAIMS
This section is the same as that in the Feb 2021 Non-Final Office Action.
Based upon a review of the instant application and 969 Patent, the Examiner finds that in the instant application, Applicant is claiming domestic priority to provisional application 61/500,163.  The instant application is also a continuation reissue application of 15/168,806 
Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.

VI. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A.  	Lexicographic Definitions
A first exception occurs when there is lexicographic definition in the specification.  After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner below, the Examiner finds that she is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision.  Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicants are not their own lexicographer.  See MPEP §2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support her interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Configuration: “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
2.	Controller: A device that controls the operation of another device by relaying information to that device, the controller potentially a processor or computer. See “Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998,” describing a controller as a device that controls another device by relaying information, and also describing the most common form of controller as being a computer.
	
C.  	35 U.S.C. § 112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph. See MPEP § 2181 et seq.  To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 (I).  The following phrases will be analyzed to determine if the claimed phrases invoke § 112 6th paragraph.  If a phrase invokes § 112 6th paragraph, the corresponding structure or materials will also be determined.
The Examiner has reviewed the Examined claims of the instant application and concludes that based on the three Prong analysis set forth in MPEP§ 2181 (I), the following functional phrases invoke 35 U.S.C. § 112 6th paragraph.  

(1)  Functional Phrase #1

a context control unit configured to determine a context for a current block in the image, from among a plurality of contexts; 
determine a signal type under which the control parameter for the current block is classified; 
determine the context by using both of decoded control parameters for a left block and an upper block, when the signal type is a first type, the left block being a neighboring block to the left of the current block, and the upper block being a neighboring block on top of the current block; and 
determine the context by using a predetermined fixed value, without using any decoded control parameters for the left block and the upper block, when the signal type is a second type different from first type, wherein one of a split flag and a skip flag is classified under the first type, the split flag indicating whether or not the current block is partitioned into a plurality of blocks, and the skip flag indicating whether or not the current block is to be skipped, and wherein a merge mode flag is classified under the second type, the merge mode flag indicating whether or not a merge mode is used for the current block.

	--“Functional Phrase #1” or “FP #1” – From claim 4.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I.
i. 	3 Prong Analysis:  Invocation Prong (A)
In accordance with Invocation Prong (A), the MPEP states:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).
As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not the claimed “context control unit” denotes structure or is a generic placeholder for “means.”
To address issue, the MPEP states:
To determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential).  “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). [Emphasis added.]

MPEP § 2181 I. C., Rev. 08.2017, January 2018.

First and in accordance with the MPEP quoted above, the Examiner has reviewed the original specification and drawings as set forth in the Base Patent to determine if “context control unit” provides a description sufficient to inform one of ordinary skill in this particular art that “context control unit” denotes structure. Based upon this review, the Examiner cannot locate sufficient evidence that, to one of ordinary skill in this particular art, “context control unit” has an established meaning for structure.  At best, “context control unit” is shown in Figure 3 as 142 “Context Control Unit” which is essentially a black box.
Second, the Examiner has reviewed both general purpose dictionaries and technical dictionaries (e.g. The Authoritative Dictionary of IEEE Standards Terms, and the Microsoft Computer Dictionary) for evidence to establish that the term “context control unit” has achieved recognition as phrase denoting structure.  Based upon a review of these dictionaries, the Examiner cannot locate sufficient evidence that, to one of ordinary skill in this particular art, “context control unit” has an established meaning for structure.
Finally, the Examiner has reviewed the prior art of record to determine if, to one of ordinary skill in this particular art, “context control unit” denotes a specific structural meaning.  Based upon a review of the prior art now of record, the Examiner finds that there is little, if any, evidence to support a finding that a “context control unit” has particular structural meaning known to a person of ordinary skill in this particular art.
In light of the above, the Examiner concludes that to a person of ordinary skill in this particular art, the term “context control unit” does not denotes sufficient structure—let alone sufficient structure for performing the claimed function.  Because “context control unit” does not denotes sufficient structure, the term is therefore a generic placeholder for “means.”  Because “context control unit” is a generic placeholder for “means,” the Examiner concludes that FP#1 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
In accordance with the MPEP, Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the Functional Phrase #1, the Examiner finds that for Functional Phrase #1, the claimed function is:
determine a context for a current block in the image, from among a plurality of contexts; 
determine a signal type under which the control parameter for the current block is classified; 
determine the context by using both of decoded control parameters for a left block and an upper block, when the signal type is a first type, the left block being a neighboring block to the left of the current block, and the upper block being a neighboring block on top of the current block; and 
determine the context by using a predetermined fixed value, without using any decoded control parameters for the left block and the upper block, when the signal type is a second type different from first type, wherein one of a split flag and a skip flag is classified under the first type, the split flag indicating whether or not the current block is partitioned into a plurality of blocks, and the skip flag indicating whether or not the current block is to be skipped, and wherein a merge mode flag is classified under the second type, the merge mode flag indicating whether or not a merge mode is used for the current block.

--Function of FP#1.
Additionally, the Examiner finds that because nothing in the written description of the 027 reissue application contradicts the plain language as set forth in the Function of FP#1, Function of FP#1 will have their ordinary and accustomed meaning.  Because Functional Phrase #1 includes the Function of FP#1, the Examiner concludes that, Functional Phrase #1 meets invocation prong (B).

iii.	3-Prong Analysis: Prong (C)
In accordance with the MPEP , Prong (C) requires: “(C) the term ‘means’ or ‘step’ or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.”  MPEP § 2181 I. — Prong (C).
Based upon a review of Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Function of FP#1.  In fact, the Examiner finds that Functional Phrase #1 recites very little structure (if any) for performing the Function of FP#1.
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).
Because Functional Phrase #1 meets the three prong analysis as set forth in MPEP §2181 I, the Examiner concludes that Functional Phrase #1 invokes 35 U.S.C. §112, 6th paragraph.

iv. 	Corresponding Structure or Materials
“The step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
“Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
MPEP 2181.II.B states:
As noted above, when rendering patentability determinations the Office may not disregard the structure disclosed in the specification corresponding to the means-plus-function language. “[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’” In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.

Based upon a review of the 027 reissue application itself, the Examiner concludes that the corresponding structure for FP#1 is a general purpose computer plus algorithm for “determine a context for use in a current block, from among a plurality of contexts” which is illustrated as 242 in Fig. 6, description associated with Steps 202-209 in Fig. 7 (col. 16, line 19-67), Fig. 8 (col. 17, line 44-col. 18, line 44), Fig. 9 (col. 19, line 6-col. 20, line 8), Fig. 16A (col. 24, line 49-col. 25-, line 12), other description associated with context control unit 242 and in NPL 1, i.e., "Context-Based Adaptive Binary Arithmetic Coding in the H.264/AVC Video Compression Standard", IEEE Transaction on circuits and systems for video technology, Vol. 13, No. 7, July 2003 by Detlev Marpe, et al (see col. 10, lines 59-61 of the 969 patent).  Specifically, the algorithm includes using pattern 3 for encoding and decoding “merge_flag.”




(2)  Functional Phrase #2

an arithmetic decoding unit configured to perform arithmetic decoding on a bitstream corresponding to the current block, using the determined context to obtain the control parameter for the current block

	--“Functional Phrase #2” or “FP #2” – From claim 4.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I.

i-iii.	3-Prong Analysis:  Prong (A)-Prong (C)
Similar 3-Prong Analysis performed for FP#1 is performed for FP#2.  The Examiner concludes that FP#2 invoke § 112 ¶ 6.

iv. 	Corresponding Structure or Materials
Based upon a review of the 027 reissue application itself, the Examiner concludes that the corresponding structure for FP#2 is shown as box 243 in Fig. 2.  The 969 patent also indicates 242 is computer-implemented (Fig. 33, col. 9, lines 18-22, the 969 patent).   Since the function of FP#2 is performed on a general purpose computer, the algorithm for performing the function of FP#2 must be disclosed.  The 969 patent discloses arithmetic coding is performed according to NPL 1, i.e., "Context-Based Adaptive Binary Arithmetic Coding in the H.264/AVC Video Compression Standard", IEEE Transaction on circuits and systems for video technology, Vol. 13, No. 7, July 2003 by Detlev Marpe, et al (see col. 10, lines 59-63 of the 969 patent) and descriptions associated with 143 in Fig. 1 and 243 in Fig. 2 of the 969 patent which performs the reverse process of binary arithmetic coding.


(3)  Functional Phrase #3

a context control unit configured to determine a context for a current block in the image, from among a plurality of contexts;
determine a signal type under which the control parameter for the current block is classified; 
determine the context by using both of coded control parameters for a left block and an upper block, when the signal type is a first type, the left block being a neighboring block to the left of the current block, and the upper block being a neighboring block on top of the current block; and 
determine the context by using a predetermined fixed value, without using any coded control parameters for the left block and the upper block, when the signal type is a second type different from first type, 
wherein one of a split flag and a skip flag is classified under the first type, the split flag indicating whether or not the current block is partitioned into a plurality of blocks, and the skip flag indicating whether or not the current block is to be skipped, and wherein a merge mode flag is classified under the second type, the merge mode flag indicating whether or not a merge mode is used for the current block.

	--“Functional Phrase #3” or “FP #3” – From claim 6.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I.

i-iii.	3-Prong Analysis:  Prong (A)-Prong (C)
Similar analysis is performed for FP #3 as that for FP #1 and the Examiner concludes that FP#3 invoke 112 6th paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 027 reissue application itself, the Examiner concludes that the corresponding structure for FP#3 is shown as box 142 in Fig. 2. The 969 patent also indicates 142 is computer-implemented (Fig. 33, col. 9, lines 18-22, the 969 patent). Since the function of FP#3 is performed on a general purpose computer, the algorithm for performing the function of FP#3 must be disclosed. The algorithm for the first context control unit 142 is disclosed in col. 10, line 59-col. 11, line 39 and col. 12, line 57-col. 13, line 58, col. 24, lines 52-64 of the 969 patent and in NPL 1, i.e., "Context-Based Adaptive Binary Arithmetic Coding in the H.264/AVC Video Compression Standard", IEEE Transaction on circuits and systems for video technology, Vol. 13, No. 7, July 2003 by Detlev Marpe, et al (see col. 10, lines 59-61 of the 969 patent). Specifically, the algorithm includes using pattern 3 for encoding and decoding “merge_flag.”

(4)  Functional Phrase #4

an arithmetic coding unit configured to perform arithmetic coding on the control parameter for the current block, using the determined context to generate a bitstream corresponding to the current block

	--“Functional Phrase #4” or “FP #4” – From claim 6.
To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I.

i-iii.	3-Prong Analysis:  Prong (A)-Prong(C)
Similar analysis of FP#1 is performed on FP#4.  The Examiner concludes that FP#4 invokes 112 6th paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 027 reissue application itself, the Examiner concludes that the corresponding structure for FP#4 appears to be illustrated as 143 in Fig. 2.  It appears the arithmetic coding unit is implemented as a computer and performs arithmetic coding (col. 11, lines 40-54 of the 969 patent) and the algorithm of the arithmetic coding unit is described in col. 11, line 40-col. 12, line 16 and col. 24, lines 52-65 and in NPL 1, i.e., "Context-Based Adaptive Binary Arithmetic Coding in the H.264/AVC Video Compression Standard", IEEE Transaction on circuits and systems for video technology, Vol. 13, No. 7, July 2003 by Detlev Marpe, et al (see col. 11, lines 44-46 of the 969 patent).  

(5)	How To Prevent FP#1-FP#4 From Invoking § 112 ¶ 6
If Applicant does not intend to have the claim limitation invoke § 112 ¶ 6, Applicant may amend claims 4 and 6 so that they will clearly not invoke § 112 ¶ 6.
Moreover, if Applicant believes “context control unit” or “arithmetic decoding unit” has a structural meaning known to a person of ordinary skill in this particular art, Applicant should in their next appropriately filed response, expressly state on the record that “context control unit” or “arithmetic decoding unit” has a structural meaning known to a person of ordinary skill in this particular art and provide appropriate evidence in support thereof (e.g. a prior art U.S. patent). 
Additionally, in order to show that FP#1-FP#4 do not meet 3 Prong Analysis: Invocation Prong (C), Applicant must also state on the record and provide evidence in support thereof that the claimed structure (of “context control unit” or “arithmetic decoding unit” whatever it is) can perform the entire Function of FP#1-FP#4 respectively.
In other words, upon receiving (1) Applicant’s statement indicating that “context control unit” or “arithmetic decoding unit” has a structural meaning know to a person of ordinary skill in this particular art with sufficient evidence in support thereof; (2) Applicant’s express statement that the claimed structure (of “context control unit” or “arithmetic decoding unit” whatever it is) can perform the entire Function of FP#1-FP#4 respectively; and (3) supporting evidence that the claimed structure (of “context control unit” or “arithmetic decoding unit” whatever it is) can perform the entire Function of FP#1-FP#4 respectively, the Examiner will most likely conclude that FP#1-FP#4 do not invoke § 112 ¶ 6.
Applicant is reminded that should Applicant amend a claimed phrase so that a claimed phrase does not invoke § 112 ¶ 6 or successfully argue that a claimed phrase does not invoke § 112 ¶ 6, elements from the specification (including any algorithms) will not be read into the claims. “This court [the Federal Circuit] has repeatedly and clearly held that it will not read unstated limitations into claim language.”  Northern Telecom Ltd. v. Samsung Elecs. Co., 215 F.3d 1281, 1290, 55 USPQ2d 1065, 1072 (Fed. Cir. 2000).

VII.  ALLOWABLE SUBJECT MATTER
Claims 4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowable subject matter: Claims 4 and 6 are interpreted invoking 112 6th paragraph. The prior art on the record including Marpe and Marpe-1 fail to teach the following limitation listed feature(s) in combination with other limitations in the claim:
the algorithm involving determining the context of merge mode and performing arithmetic decoding/coding of the merge mode as described in col. 10, line 59-col. 11, line 39, col. 12, line 57-col. 13, line 58, and col. 24, lines 52-64 in association with 142 in Fig. 1 and 242 in Fig. 2 of the 969 patent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


VIII.  RESPONSE TO ARGUMENTS
	The double patenting rejection has been overcome in view of the terminal disclaimed filed on May 21, 2021 and is hereby withdrawn.  The rejections under 35 USC 102 and 103 have been overcome in view of the May 2021 Claim Amendment and are hereby withdrawn.  





IX. CONCLUSION
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Yuzhen Ge/
Primary Examiner, Art Unit 3992












Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.